•                             05/25/2021


           IN THE SUPREME COURT OF THE STATE OF MONTANA
                                                                             Case Number: DA 21-0095



                                    DA 21-0095


JADA KU,

            Plaintiff and Appellant,

      v.                                                      ORDER

GREAT FALLS PUBLIC SCHOOLS,

            Defendant and Appellee.


      Upon consideration of Appellant's motion for extension of time, and
good cause appearing,
      IT IS HEREBY ORDERED that Appellant is granted an extension
of time to and including June 25, 2021, within which to prepare, file, and
serve Appellant's opening brief on appeal.
      DATED this 25th day of May, 2021.
                                             For the Court,




                                             Chief Justice




                                                       FILED
                                                       MAY 2 5 2021
                                                   Bovven Greenwood
                                                 Clerk of Supreme Court
                                                    State of Montana